Exhibit Memorandum of Understanding Dated: November 21, 2007 Journey of Light, Inc. BankMuscat S.A.O.G. 1 Memorandum of Understanding Contents 1 Definitions and interpretation 1 2 Scope of this MoU 3 3 Term 6 4 Exclusivity 7 5 No partnership or agency 7 6 Changing this MoU 7 7 Termination 7 8 Remedies and waivers 8 9 Confidentiality 8 10 Invalidity 9 11 Third party rights 9 12 Restrictions on transfer 10 13 Notices 10 14 Governing law 10 15 Jurisdiction 11 16 Publicity 11 17 Execution of different copies 11 2 Memorandum of Understanding Dated
